354 F.2d 660
Anne S. COOPER, Appellant,v.The EQUITABLE LIFE ASSURANCE SOCIETY OF the UNITED STATES, Appellee.
No. 22086.
United States Court of Appeals Fifth Circuit.
Jan. 20, 1966.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Judge.
Robert L. Trohn, Lakeland, Fla., D. A. Troiano, Troiano & Roberts, Lakeland, Fla., for appellant.
Thomas C. MacDonald, Jr., Tampa, Fla., David G. Hanlon, Tampa, Fla., Shackleford, Farrior, Stallings, Glos & Evans, Tampa, Fla., of counsel, for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
This is a fact case in which, jury being waived, the court resolved all disputed issues in favor of the appellee.  We find no error in the findings and conclusions of the trial court.  There the matter ends.


2
The judgment is affirmed.